Citation Nr: 9917700	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-13 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUES

1. Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Florida Hospital, Orlando, 
Florida, from January 3, 1996 to January 20, 1996.

2. Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Florida Hospital, Orlando, 
Florida, from January 25, 1996 to January 26, 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to 
September 1951.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Medical Center in Bay Pines, Florida (VAMC).

The issue of payment or reimbursement of unauthorized medical 
expenses incurred at Florida Hospital, Orlando, Florida, from 
January 3, 1996 to January 20, 1996 will be addressed in the 
remand portion of this decision.  


FINDING OF FACT

The veteran was stable for transfer to a VA medical facility 
on January 25, 1996.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Florida Hospital, Orlando, Florida, from January 
25, 1996 to January 26, 1996, have not been met.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.120, 17.121 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible.  Parker v. 
Brown, 7 Vet. App. 116 (1994).  The facts relevant to these 
issues on appeal have been properly developed and the 
statutory obligation of the VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).  

Service connection is currently in effect for chronic 
obstructive pulmonary disease, rated 60 percent disabling.  
The veteran has been found to be totally disabled by reason 
of individual unemployability since 1976.  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991 & Supp. 1995); 38 C.F.R. § 17.120 (1998).

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a)	Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b)	Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.  

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.  38 C.F.R. § 17.121 
(1998).

Review of the record shows that the veteran was admitted by 
ambulance to South Seminole Hospital in Longwood, Florida, on 
December 29, 1995.  The emergency room treatment report 
indicates that the veteran had been complaining of increasing 
dyspnea over the past week.  While in the emergency room it 
became necessary to intubate him due to severe respiratory 
distress.  The diagnosis was acute respiratory failure 
secondary to pulmonary edema.  The pertinent impression was 
congestive heart failure, with a possible acute myocardia 
infarction.  He was admitted to the intensive care unit.  On 
January 3, 1996, the veteran was transferred to Florida 
Hospital, in Orlando, Florida.  (Payment has been authorized 
for the veteran's hospitalization at South Seminole 
Hospital.)

The veteran was hospitalized in Florida Hospital until 
January 20, 1996.  During the hospitalization he underwent a 
coronary artery bypass surgery.  

The veteran was readmitted to Florida Hospital on January 23, 
1996.  At that time, he was experiencing fevers in excess of 
102 degrees, a cough, shortness of breath, and an inability 
to produce any phlegm.  He also experienced some left-sided 
discomfort and was found to be febrile in the emergency 
department with a white blood cell count of 22,000.  A chest 
X-ray study showed a right upper lobe and left lower lobe 
infiltrate.  Significant bronchospasm was noted on 
examination.  He was admitted to the hospital for treatment 
and stabilization of his acute respiratory tract problems.  
During the course of his hospitalization serial chest X-rays 
showed stability in the infiltrates, with no worsening.  His 
febrile state resolved itself very quickly.  In addition his 
leukocytosis also improved.  It was noted that he had some 
cardiac arrhythmias, but these had been present during his 
last hospitalization and did not require any specific 
treatment.  His condition was considered stable for 
discharge.  This was accomplished on January 26, 1996.

Payment or reimbursement for hospital expenses incurred on 
January 23, and January 24, 1996 was authorized by VA.  The 
veteran has requested that payment be made for the remaining 
two days in his hospitalization.  

Clinical records from the period of hospitalization at issue 
shows that on January 24, 1996, the veteran was noted to be 
feeling better.  On January 25, 1996, a cardiology evaluation 
indicated that the veteran was cleared for discharge from a 
cardiac standpoint.  Pulmonary evaluation on January 25, 
1996, showed that the veteran was feeling 100 percent better 
with no shortness of breath.  The veteran was cleared for 
discharge from a pulmonary standpoint.  

In September 1996, a VA physician rendered an opinion that 
the veteran was stable for transfer to a VA facility on 
January 24, 1996.  

During a hearing in April 1998, the veteran and his wife 
testified that neither of them had been approached regarding 
a transfer to a VA facility. 

The clinical evidence of record shows that the veteran was 
stable on January 24, 1996.  The Board finds no basis for 
finding that transfer to a VA facility at that time could not 
be accomplished.  Under these circumstances, in view of the 
unrebutted medical opinion by the VA physician to the effect 
that the veteran was stable for transfer on that date, the 
criteria for payment or reimbursement of the medical expenses 
on January 25 and January 26 have not been met and the appeal 
is denied.  


ORDER

Payment or reimbursement for medical expenses incurred at 
Florida Hospital, Orlando, Florida, from January 25, 1996 to 
January 26, 1996 is denied.  


REMAND

Regarding the appeal for payment or reimbursement of medical 
expenses incurred at Florida Hospital from January 3, 1996 to 
January 20, 1996, it is noted that there is no evidence of 
record that the private physician who treated the veteran, 
Kelley W. Sullivan, M.D., contacted VA for authorization for 
the treatment rendered to the veteran during the 
hospitalization.  However, Dr. Sullivan has submitted a 
statement indicating that such authorization was requested 
and received.  Dr. Sullivan also indicated that the veteran 
was not stable enough for transfer to the closest facility, 
which was believed to be in Gainesville, Florida.  It is 
possible that Dr. Sulivan contacted the VAMC in Gainesville, 
rather than the VAMC, which is located in Bay Pines, Florida.  
In order to insure the veteran every consideration, 
additional development is warranted.  

Under these circumstances, the case is remanded for the 
following:

The VAMC Gainesville, Florida, should be 
contacted and requested to review their 
records to ascertain whether any contact 
was made with that facility by Kelley W. 
Sullivan M.D. in connection with the 
veteran's hospitalization at Florida 
Hospital, January 3 through January 20, 
1996.  

When this action is completed, the claims should be reviewed 
by the VAMC.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

